DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2021 has been entered.
This office action is responsive to the amendment filed on 01/26/2021. As directed by the amendment: claims 1, 10, 25, 28, 30, and 33 have been amended and claims 5-7, 11-24, 29, and 34 have been cancelled. Thus, claims 1-4, 8-10, 25-28, and 30-33 are presently pending in this application.
Response to Arguments
Applicant’s arguments, see pg. 6, filed 01/26/2021, with respect to the rejection of claims 1-4 and 8-10 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 1-4 and 8-10 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments, see pg. 6-8, filed 01/26/2021, with respect to the rejection of claims 1, 25, and 30 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1, 25, and 30 under 35 U.S.C. 103 has been withdrawn. 
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Thomas Keely on 07/07/2021.
The application has been amended as follows: 
IN THE CLAIMS: The claims filed 01/26/2021 have been amended as follows (note that any unlisted claims remain as filed on 01/26/2021):
In claim 1, line 9, deleted “accelerated” and inserted -- configured to accelerate -- after “the degeneration of the core is”.
Cancelled claim 9.
In claim 25, line 7, deleted “accelerated” and inserted -- configured to accelerate -- after “the degeneration of the core is”.
In claim 30, line 7, deleted “accelerated” and inserted -- configured to accelerate -- after “the degeneration of the core is”.
Allowable Subject Matter
Claims 1-4, 8, 10, 25-28, and 30-33 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art, alone or in combination, fails to teach or render obvious: a coil for altering lung volume having a core that transitions from a linear configuration to a coiled configuration, the degeneration of the core is configured to accelerate upon a non-invasive application of energy to the core originating from an energy source external of the patient such that the applied energy passes through tissue of the patient to heat the core. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503.  The examiner can normally be reached on Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771